ACCEPTED
                                                                                       04-14-00667-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  7/7/2015 10:52:06 AM
                                                                                        KEITH HOTTLE
                                                                                                CLERK



                         CAUSE NUMBER 04-14-667-CV
                        _____________________________    FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                     RAMIRO AND EDNA RAMOS AND 07/7/2015 10:52:06 AM
                   FEDERICO SALAZAR, JR., APPELLANTS KEITH E. HOTTLE
                                                           Clerk
                                        V.

                         THE UNKNOWN HEIRS OF
                         TOMASA GONZALEZ AND
                      NARCISO GONZALEZ, APPELLEES
                       ____________________________

                    IN THE FOURTH COURT OF APPEALS
                           SAN ANTONIO TEXAS
                       _____________________________

                           ON APPEAL FROM THE
                           st
                       381 JUDICIAL DISTRICT COURT
                         TRIAL CAUSE NO. DC-09-559
                         HON. J. MANUEL BANALES,
                             PRESIDING JUDGE
                        ____________________________

                          THE APPELLEES’ SECOND
                      MOTION FOR EXTENSION OF TIME
                      TO FILE THEIR COMPANION BRIEF
                      ________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

      The Appellees again motion this Court for an extension of time to file their

companion Brief and, in support hereof, show the following:




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION2.mot                      Page 1 of 4
                                      I. DEADLINE

      The Appellees were granted an extension of time to file their Brief to on or

before 5:00 PM, 3 July.       As of the moment this Second Motion was filed, no

submission date has been scheduled.

                         II. LENGTH OF TIME SOUGHT FOR
                                 A SECOND EXTENSION

      The undersigned motions for an Order of this Court allowing for an extension

of time to file the Appellees’ companion Brief to the date it is marked received.

                   III. THE FACTS IN SUPPORT OF THIS MOTION

      He was unable to timely-file the Appellees’ Brief because the repairs he

thought were being done to allow him access to his laptop’s content took longer than

he was told they would, and when he finally got the laptop back, some of the same

problems he encountered the first time it began malfunctioning reoccurred.

      Therefore, he had to return it for more work, and it was only by 10:00 AM,

Monday 6 July that he was able to start again on his penultimate draft to draft his

final draft, which is filed along with this Motion.

      Finally, the undersigned had a major breakdown of his car, which caused the

loss of more valuable time.




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION2.mot                           Page 2 of 4
                           IV.   NUMBER OF EXTENSIONS.

      This is the Appellees’ second Motion, and will be the last because their Brief is

also being filed.

                              V. CONFERENCE WITH THE
                          APPELLANTS’ APPELLATE COUNSEL

      The undersigned did not confer with Mr. Miller about his position respecting

this Second Motion because he decided to concentrate on getting the companion Brief

filed with this Motion.

      Based on the foregoing facts, the undersigned motions this Court for an Order

allowing for an extension of time to file the Appellees’ companion Brief on the date it

is received.

                                             Respectfully Submitted By:


                                             ____ / JOHN A. OLSON/ ________

                                             JOHN A. OLSON
                                             Tex. Bar No. 15274750
                                             20634 Creek River
                                             San Antonio TX 78259-2084
                                             210-307-0336      Office
                                             210-858-6780      Fax
                                             jaolson_ccda@yahoo.com




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION2.mot                          Page 3 of 4
                          CERTIFICATE OF SERVICE

I delivered a copy of this SECOND MOTION, etc., to the Law Offices of Mr. Keith

P. Miller and Ms. Megan C. Kucera, the Appellants’ Attorneys, on 7 July 2015.

                                           ___ /JOHN A. OLSON/ ________

                                           JOHN A. OLSON
                                           jaolson_ccda@yahoo.com




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION2.mot                       Page 4 of 4